Name: Commission Regulation (EC) NoÃ 1034/2005 of 1 July 2005 opening and providing for the administration of an autonomous tariff quota for garlic from 1 July 2005
 Type: Regulation
 Subject Matter: tariff policy;  EU finance;  plant product
 Date Published: nan

 2.7.2005 EN Official Journal of the European Union L 171/11 COMMISSION REGULATION (EC) No 1034/2005 of 1 July 2005 opening and providing for the administration of an autonomous tariff quota for garlic from 1 July 2005 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Treaty of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, Having regard to the Act of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, and in particular the first paragraph of Article 41 thereof, Whereas: (1) Commission Regulation (EC) No 565/2002 (1) establishes the method for managing tariff quotas and introduces a system of certificates of origin for garlic imported from third countries. (2) Commission Regulation (EC) No 228/2004 of 3 February 2004 laying down transitional measures applicable to Regulation (EC) No 565/2002 by reason of the accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia (2) adopts measures allowing importers from those countries (hereinafter the new Member States) to benefit from Regulation (EC) No 565/2002. The aim of those measures is to make a distinction between traditional importers and new importers in the new Member States, and to adapt the concept of the reference quantity so that those importers can benefit from the system. (3) To ensure uninterrupted supplies to the enlarged Community market while taking account of the economic supply conditions in the new Member States prior to their accession to the European Union, an autonomous and temporary import tariff quota should be opened for fresh or chilled garlic falling within CN code 0703 20 00. That new quota is in addition to the ones opened by Commission Regulation (EC) No 1077/2004 (3), Commission Regulation (EC) No 1743/2004 (4) and Commission Regulation (EC) No 218/2005 (5). (4) The new quota should be transitional and may not prejudge the outcome of the negotiations under way in the context of the World Trade Organisation (WTO) as a result of the accession of the new Member States. (5) The Management Committee for fresh Fruit and Vegetables has not delivered an opinion within the time-limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 1. An autonomous tariff quota of 4 400 tonnes, bearing order number 09.4018 (hereinafter the autonomous quota), shall be opened from 1 July 2005 for Community imports of fresh or chilled garlic falling within CN code 0703 20 00. 2. The ad valorem duty applicable to products imported under the autonomous quota shall be 9,6 %. Article 2 Regulation (EC) No 565/2002 and Regulation (EC) No 228/2004 shall apply to the management of the autonomous quota, subject to the provisions of this Regulation. However, Articles 1, 5(5) and 6(1) of Regulation (EC) No 565/2002 shall not apply to the management of the autonomous quota. Article 3 Import licences issued under the autonomous quota (hereinafter licences), shall be valid until 30 September 2005. Box 24 of the licences shall show one of the entries listed in Annex I. Article 4 1. Importers may submit licence applications to the competent authorities of the Member States in the five working days following the date of entry into force of this Regulation. Box 20 of the licences shall show one of the entries listed in Annex II. 2. Licence applications submitted by a single importer may not relate to a quantity exceeding 10 % of the autonomous quota. Article 5 The autonomous quota shall be allocated as follows:  70 % to traditional importers,  30 % to new importers. If the quantity allocated to one of the categories of importers is not used in full, the balance may be allocated to the other category. Article 6 1. The Member States shall notify the Commission, on the seventh working day following that of the entry into force of this Regulation, of the quantities for which licence applications have been made. 2. Licences shall be issued on the 12th working day following that of the entry into force of this Regulation, unless the Commission has taken special measures under paragraph 3. 3. If the Commission finds, on the basis of the information notified under paragraph 1, that licence applications exceed the quantities available for a category of importers under Article 5, it shall adopt, by means of a regulation, a single reduction percentage for the applications in question. Article 7 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 July 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 86, 3.4.2002, p. 11. Regulation as last amended by Regulation (EC) No 537/2004 (OJ L 86, 24.3.2004, p. 9). (2) OJ L 39, 11.2.2004, p. 10. (3) OJ L 203, 8.6.2004, p. 7. (4) OJ L 311, 8.10.2004, p. 19. (5) OJ L 39, 11.2.2005, p. 5. ANNEX I Entries referred to in Article 3  : in Spanish : Certificado expedido en virtud del Reglamento (CE) no 1034/2005 y vÃ ¡lido Ã ºnicamente hasta el 30 de septiembre de 2005  : in Czech : licence vydanÃ ¡ na zÃ ¡kladÃ  naÃ Ã ­zenÃ ­ (ES) Ã . 1034/2005 a platnÃ ¡ pouze do 30. zÃ ¡Ã Ã ­ 2005  : in Danish : licens udstedt i henhold til forordning (EF) nr. 1034/2005 og kun gyldig til den 30. september 2005  : in German : Lizenz gemÃ ¤Ã  der Verordnung (EG) Nr. 1034/2005 erteilt und nur bis zum 30. September 2005 gÃ ¼ltig  : in Estonian : mÃ ¤Ã ¤ruse (EÃ ) nr 1034/2005 kohaselt esitatud litsentsitaotlus kehtib ainult kuni 30. septembrini 2005  : in Greek : ÃÃ ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ ¬ ÃÃ ¿Ã Ã µÃ ºÃ ´Ã ¯Ã ´Ã ¿Ã ½Ã Ã ±Ã ¹ Ã ºÃ ±Ã  Ã µÃ Ã ±Ã Ã ¼Ã ¿Ã ³Ã ® Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1034/2005 Ã ºÃ ±Ã ¹ Ã ¹Ã Ã Ã Ã ¿Ã Ã ½ Ã ­Ã Ã  Ã Ã ¹Ã  30 Ã £Ã µÃÃ Ã µÃ ¼Ã ²Ã Ã ¯Ã ¿Ã 2005  : in English : licence issued under Regulation (EC) No 1034/2005 and valid only until 30 September 2005  : in French : certificat Ã ©mis au titre du rÃ ¨glement (CE) no 1034/2005 et valable seulement jusqu'au 30 septembre 2005  : in Italian : Domanda di titolo presentata ai sensi del regolamento (CE) n. 1034/2005 e valida soltanto fino al 30 settembre 2005  : in Latvian : licence ir izsniegta saskaÃ Ã  ar Regulu (EK) Nr. 1034/2005 un ir derÃ «ga tikai lÃ «dz 2005. gada 30. septembrim  : in Lithuanian : licencija, iÃ ¡duota pagal Reglamento (EB) Nr. 1034/2005 nuostatas, galiojanti tik iki 2005 m. rugsÃ jo 30 d.  : in Hungarian : a 1034/2005/EK rendelet szerinti engedÃ ©lykÃ ©relem, 2005. szeptember 30-ig Ã ©rvÃ ©nyes  : in Dutch : overeenkomstig Verordening (EG) nr. 1034/2005 afgegeven certificaat dat slechts geldig is tot en met 30 september 2005  : in Polish : pozwolenie wydane zgodnie z rozporzÃ dzeniem (WE) nr 1034/2005 i waÃ ¼ne wyÃ Ã cznie do dnia 30 wrzeÃ nia 2005 r.  : in Portuguese : certificado emitido a tÃ ­tulo do Regulamento (CE) n.o 1034/2005 e eficaz somente atÃ © 30 de Setembro de 2005  : in Slovak : povolenie vydanÃ © na zÃ ¡klade nariadenia (ES) Ã . 1034/2005 a platnÃ © len do 30. septembra 2005  : in Slovene : dovoljenje, izdano v skladu z Uredbo (ES) Ã ¡t. 1034/2005 in veljavno samo do 30. septembra 2005  : in Finnish : asetuksen (EY) N:o 1034/2005 mukainen todistus, joka on voimassa ainoastaan 30 pÃ ¤ivÃ ¤Ã ¤n syyskuuta 2005  : in Swedish : Licens utfÃ ¤rdad enligt fÃ ¶rordning (EG) nr 1034/2005, giltig endast till och med den 30 september 2005 ANNEX II Entries referred to in Article 4(1)  : in Spanish : Solicitud de certificado presentada al amparo del Reglamento (CE) no 1034/2005  : in Czech : Ã ¾Ã ¡dost o licenci podanÃ ¡ na zÃ ¡kladÃ  naÃ Ã ­zenÃ ­ (ES) Ã . 1034/2005  : in Danish : licensansÃ ¸gning i henhold til forordning (EF) nr. 1034/2005  : in German : Lizenzantrag gemÃ ¤Ã  der Verordnung (EG) Nr. 1034/2005  : in Estonian : mÃ ¤Ã ¤ruse (EÃ ) nr 1034/2005 kohaselt esitatud litsentsitaotlus  : in Greek : Ã ±Ã ¯Ã Ã ·Ã Ã · Ã Ã ¿Ã Ã ®Ã ³Ã ·Ã Ã ·Ã  ÃÃ ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ ¿Ã  Ã ºÃ ±Ã  Ã µÃ Ã ±Ã Ã ¼Ã ¿Ã ³Ã ® Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1034/2005  : in English : licence application under Regulation (EC) No 1034/2005  : in French : demande de certificat faite au titre du rÃ ¨glement (CE) no 1034/2005  : in Italian : domanda di titolo presentata ai sensi del regolamento (CE) n. 1034/2005  : in Latvian : licence pieprasÃ «ta saskaÃ Ã  ar Regulu (EK) Nr. 1034/2005  : in Lithuanian : praÃ ¡ymas iÃ ¡duoti licencijÃ pagal ReglamentÃ (EB) Nr. 1034/2005  : in Hungarian : a 1034/2005/EK rendelet szerinti engedÃ ©lykÃ ©relem  : in Dutch : overeenkomstig Verordening (EG) nr. 1034/2005 ingediende certificaataanvraag  : in Polish : wniosek o pozwolenie przedÃ oÃ ¼ony zgodnie z rozporzÃ dzeniem (WE) nr 1034/2005  : in Portuguese : pedido de certificado apresentado a tÃ ­tulo do Regulamento (CE) n.o 1034/2005  : in Slovak : Ã ¾iadosÃ ¥ o povolenie na zÃ ¡klade nariadenia (ES) Ã . 1034/2005  : in Slovene : dovoljenje, izdano v skladu z Uredbo (ES) Ã ¡t. 1034/2005  : in Finnish : asetuksen (EY) N:o 1034/2005 mukainen todistushakemus  : in Swedish : LicensansÃ ¶kan enligt fÃ ¶rordning (EG) nr 1034/2005